Citation Nr: 1745275	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to January 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence demonstrates that the Veteran's PTSD is related to an in-service personal assault.

2.  The probative, competent evidence is against a finding that the Veteran has a current right ear hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 C.F.R. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).

2.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) (2016) may be considered for service connection under 38 C.F.R. 
§ 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(5).  

The record reflects a diagnosis of PTSD during the pendency of the appeal in accordance with 38 C.F.R. § 4.125.  As such, the Board finds that the evidence establishes a current disability for purposes of determining service connection.  Furthermore, the Board notes that there is some suggestion in the record that the Veteran's PTSD may have pre-existed service; however, the condition was not noted on entry and the Board does not find that it clearly and unmistakably pre-existed service.  Accordingly, the Veteran is presumed sound for purposes of determining service connection.  See 38 U.S.C.A. § 1111 (West 2014).  

With respect to the Veteran's claimed in-service stressor, he has consistently and credibly asserted that he was sexually assaulted by another service member while serving as part of the "Able Sentry" task force in Macedonia during active duty service.  The record demonstrates that the Veteran was awarded the Joint Meritorious Unit Award for service in this task force.  While the Veteran's service records in evidence do not reflect that he reported the assault, of note is that he reported his assault to VA clinicians several months before filing a claim for service connection.  Furthermore, the Veteran submitted lay statements from family members indicating that his personality changed after service.  In that regard, in September 2009, the Veteran's uncle, D.V., stated that prior to his military service the Veteran had been stable and had attended church, participated in athletics, and had a good number of friends.  D.V. further reported that after the Veteran returned from service he distanced himself from family, had difficulty making friends and trusting people, and experienced panic attacks, nightmares, and emotional outbursts.  Another relative, J.S., reported that, despite a troubled childhood, the Veteran was happy and easy to get along with prior to his military service, but that when he returned from service he did not trust or want to be close to anyone.  

Upon review, the Board finds that the Veteran has consistently and credibly reported the details of his alleged in-service stressor and that there is sufficient credible supporting documentation regarding behavior changes from the Veteran's family members to corroborate the Veteran's assertions that he experienced a sexual assault during active duty.

With respect to a link between the Veteran's current symptomatology and an in-service stressor, the Board finds the evidence demonstrates a nexus.  When the Veteran underwent VA examination in July 2010, the examiner did not provide a nexus opinion, but described the Veteran's PTSD symptoms stemming from his reported military sexual trauma.  In November 2011, the Veteran's Vet Center psychologist, Dr. L.H., opined that it was at least as likely as not that the Veteran's diagnosed PTSD was caused by his military sexual trauma, and that the Veteran had consistently reported intrusive symptomatology that, when detailed, triggered a series of physiological and emotional behaviors clearly indicative of significant distress.  When the Veteran again underwent VA examination in August 2012, the examiner opined that his PTSD was at least as likely as not directly related to his military sexual trauma.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the probative, competent evidence demonstrates that the Veteran's PTSD is related to service.  As such, service connection for PTSD is warranted.  

Right Ear Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active duty service.  

With respect to hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (the relevant frequencies) is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Upon review, the Board finds no evidence of the presence of a VA hearing loss disability in the right ear during the pendency of the appeal.  The left ear is addressed in the Remand section below.  The Veteran first underwent VA examination in connection with his claim in July 2010.  Audiometric testing revealed right ear puretone thresholds, in decibels, of 15, 25, 25, 25, and 20 at the relevant frequencies.  Speech recognition was 100 percent in the right ear.  The Veteran again underwent VA examination in March 2012, and audiometric testing demonstrated right ear puretone thresholds, in decibels, of 30, 20, 25, 25, and 30 at the relevant frequencies.  Speech recognition was 96 percent in the right ear.  Right ear hearing loss is not noted in any of the Veteran's treatment records.

The Board notes that Veteran is competent to report what comes to him through his senses, including diminished hearing capacity; however, he is not competent to assess that he has a hearing loss disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Such determination may only be made by audiometric and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  While the Board is sympathetic to the fact that the Veteran experiences trouble hearing, it must find that the preponderance of the evidence is against a finding that the Veteran has a right ear hearing loss disability and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a right ear hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Accordingly, in the absence of competent evidence to the contrary, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the claim is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered with respect to the remaining issue on appeal.  

In that regard, the March 2012 VA examination demonstrated a left ear hearing loss disability for VA purposes, and in an addendum opinion provided in June 2012, the examiner opined that it was not likely that the Veteran's left ear hearing loss was caused by active duty because he entered and exited service with normal hearing, had no significant shift in hearing during service, and had excellent speech recognition 14 years after duty.  Upon review, the Board finds this opinion insufficient for purposes of determining service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, remand is warranted so that an addendum opinion may be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA examiner for review.  If the examiner determines that a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss disability arose in service or is otherwise related to service, to include as due to in-service noise exposure.  

The examiner should explain why the Veteran's current left ear hearing loss is or is not merely a delayed response to his in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.  

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


